Citation Nr: 0206444	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-02 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel





INTRODUCTION

The appellant had active duty for training from September 
1996 to February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  That decision denied service connection for a 
right knee disorder and a back disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  There is no competent medical evidence of a current right 
knee disability.

3.  There is no competent medical evidence of a current back 
disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the appellant informed her of 
the information and evidence needed to substantiate her 
claims for service connection for a right knee disorder and a 
back disorder and complied with the VA's notification 
requirements.  

The RO supplied the appellant with the applicable criteria in 
the SOC.  Although the SOC notes that the claims were 
originally denied on the basis that they were not well-
grounded, the subsequent SSOC not only denies the claims on 
the merits, without regard to the obsolete well-grounded 
basis, but also provides the appellant with information 
regarding the VCAA.    

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the service medical records, 
a VA treatment record from August 1997, and VA examination 
reports from August 1998 and November 2001.  The appellant 
requested a hearing be held before a hearing officer at the 
RO.  Subsequently she requested that a VA examination be 
conducted in lieu of a hearing.  As noted, those examinations 
were completed.  

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims for entitlement to service 
connection for a right knee disorder and a back disorder.  
Therefore, no further assistance with the development of 
evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of the claims and has notified her of the information and 
evidence necessary to substantiate her claims.  Consequently, 
the claims need not be referred to the appellant or her 
representative for further argument.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


II.  Factual Background

Service medical records indicate that the appellant was seen 
complaining of right knee pain in October 1996.  The 
diagnosis was rule out knee sprain versus contusion.  In 
December 1996 the appellant reported injuring her knee while 
running.  The appellant was diagnosed with parapatellar 
tendinitis.  There were no other service medical records 
pertaining to the right knee of record.

In January 1997 the appellant was treated in service for back 
pain.  She reported slipping and falling in her barracks and 
experiencing pain in her back between her shoulder blades.  
She was diagnosed with muscle strain.  There were no other 
service medical records pertaining to the back of record.

An October 1997 VA treatment note indicated that the 
appellant sought treatment for pain in the thoracic area of 
her back.  She reported that she had been experiencing pain 
since she fell and injured her back in February 1997.  She 
was diagnosed with strain of the thoracic area of the back.

An August 1998 VA examination report noted that the appellant 
was seeking service connection for parapatellar tendinitis of 
the right knee and residuals of a muscle strain of the 
thoracic spine.  She reported falling on her right knee while 
in service in September 1996.  X-rays taken at the 
examination indicated that the bones, joints and soft tissues 
were normal.  The examiner diagnosed a history of injury to 
the right knee.  On examination of the thoracic spine, no 
muscle spasm, tenderness or limitation of motion was noted.  
An x-ray of the thoracic spine showed a Schmorl's noted in 
the superior articular plate of T6 and T7, but otherwise the 
spine was intact.  The examiner diagnosed a history of injury 
to the thoracic spine.  Generally, the examiner noted that no 
evidence of injury or reason for flare-ups of pain was noted.  
Physical examination was totally within normal limits.

A November 2001 VA examination report noted that the 
appellant reported injuring her right knee and low back when 
someone fell on her in October 1996.  At the examination, she 
complained of right knee and back pain when the weather 
changed.  The examiner indicated that physical examination 
was totally negative for the thoracic spine and the right 
knee.  There was no evidence of disability, loss of function, 
or injury found.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims for a grant of service connection for a right knee 
disorder and a back disorder. The reasons for this 
determination follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In the instant case, there is no competent medical evidence 
that the appellant has a current disability related to a 
right knee or a back disorder.  The Board notes that the 
appellant was treated in service for an injury to the right 
knee and the back.  However, both the August 1998 and 
November 2001 VA examination reports noted that the physical 
examination of the right knee and thoracic spine were within 
normal limits.  At most, the examiners note the past history 
of a remote injury, but there is no current disability 
demonstrated.  The November 2001 report specifically stated 
that there was no evidence of disability, limitation of 
motion or injury.  In the absence of a current disability, as 
defined by governing law, the claims must be denied.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (A claim for 
service-connection for a disability must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.).   

Although the appellant is competent to report her in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render her opinions on 
medical diagnoses or causation competent.  The Court held in 
Grottveit v. Brown, 5 Vet. App. 91 (1993), that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence ... is required.

In this, and in other cases which involve the issue of 
medical diagnosis/causation, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The probative medical evidence of record, that 
is, the VA examination reports pertinent to the post-service 
period, does not demonstrate current disability.  Therefore, 
for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence of record is 
against the claims for service connection for a right knee 
disorder and a back disorder.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a back disorder is 
denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

